Terral, J.,
delivered the opinion of the court.
This is a proceeding under the statute regulating the exercise of the power of eminent domain, commenced in the circuit court of Coahoma county on the third day of July, 1896, when said court had-no jurisdiction of such proceeding, and which want of jurisdiction rendered the action of the court utterly null and void, and nothing can relieve it of this hopeless infirmity, except it be section 147 of the state constitution, which is invoked for that purpose. The constitution provides: ‘ ‘ Section 147. No judgment or decree in any chancery or circuit court,, rendered in a civil cause, shall be reversed or annulled on the ground of want of jurisdiction to render- said judgment or decree, from any error or mistake as to whether the cause in which it was rendered was of equity or common law jurisdiction; but, if the supreme court shall find error in the proceedings other than as to jurisdiction, and it shall be necessary to remand the case, the supreme court may remand it to that court which, in *640its opinion, can best determine the controversy.” The constitution does not help the proceeding. The cause is not one of equity or of common law jurisdiction. By the common law the circuit court had no jurisdiction of eminent domain proceedings, nor did the chancery court, by its institution in this state, have such jurisdiction, and the proceedings were entirely void because not in conformity with the power conferred. Railroad Co. v. Drake, 60 Miss., 626; Mills Em. Dom., sec. 84; Commissioners v. Allen, 60 Miss., 93; Brown v. Beatty, 34 Miss., 227.
If, by mistake of the chancellor, one of our chancery courts should entertain a suit of unlawful entry and detainer, which is not a common law suit, but pertains to a special court, composed at least of two justices, of the peace, and from its decree an appeal should be taken here, could we entertain jurisdiction of it? We think not. Or, should a chancery court, by mistake of the learned chancellor, entertain a suit for debt on open account for less than $200, which pertains alone to the jurisdiction of the justice of the peace of the proper district, and its decree is complained of in this court, could we uphold such action? Certainly not.
It has been held that, if the circuit court adjudicates an action of debt there brought for less than $200, an appeal here gives this court no jurisdiction. For reasons equally cogent, an appeal from a decree of the chancery court in a similar action of debt for less than $200 could not be validated by judgment here. Stephen v. Eiseman, 54 Miss., 535; Fenn v. Harrington, 54 Miss., 733; Griffin v. McDaniel, 63 Miss., 121; Delmas v. Morrison, 61 Miss., 314; Andrews v. Wallace, 72 Miss., 291, s.c. 16 So. Rep., 204.
Should a chancellor, emulous of larger power, try in his court an ordinary action of ejectment, the decree of the court therein, if right upon the principles applied to the case, would, perhaps, be valid under section 147 of the constitution; or if a circuit judge should adjudicate a specific performance of a contract *641for the sale of land, his action, if conformable to equitable principles on that subject, possibly could not be assailed here for want of jurisdiction; but the action of said tribunals in such cases would be valid, because the causes pertained, by the constitution of said courts, to the one or the other of them. But one of these courts may not usurp the statutory power of the other, and have claimed for such usurpation the curative effect of section 147, because they are not covered by the letter or by the spirit of said section. Those instances do not contain mistakes as to whether the cause is of equity or of common-law jurisdiction, so as to be cured by section 147 of the constitution. They are not causes of equity jurisdiction or of common-law jurisdiction pertaining to the circuit court, and the attempted proceedings in those courts, being in & matter over which that individual court had no jurisdiction whatever, cannot be upheld under section 147. They are not mistakes, but are usurpations, and cannot be supported. It is a rule often announced by this court that every special statutory authority must be strictly pursued, and, if not so pursued, the action taken is null and void. Levee Comr’s v. Allen, 60 Miss., 93; New Orleans, etc., R. R. Co. v. Drake, Id., 626; Mills Em. Dom., sec. 84; 10 Am. & Eng. Enc. L. (2d ed.), 1054; Brown v. Beatty, 34 Miss., 227.

Reversed and dismissed.